Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 19 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Note to Applicant
Examiner notes that the claimed invention also teaches a potential % theoretical density of 40 to 55% as noted in page 12, lines 15-17 of the Specification, which overcomes the porosity/density teachings (70 to 90% theoretical density) of applied reference Akikusa below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-12, 18-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (PGPub 2010/0112445) and further in view of Kageura (PGPub 2012/0315530) and Akikusa et al. (PGPub 2015/0118555).
Considering Claim 1, Park discloses a method of forming a cathode (method for fabricating cathode [0037]) comprising:
(a) mixing a lithium metal oxide and a lithium metal phosphate in a solvent (LiCoO2 and LiFePO4 are mixed in NMP to prepare cathode slurry [0058]), wherein the lithium metal phosphate has a volume fraction of secondary particles having a size of 0.1 to 3 micrometers that is from 5 to 100%, based on the total content of the lithium metal phosphate, (carbon-coated LiFePO4 secondary particles [0058], D50 particle size 0.5 to 5 µm [0058], size may be 2.5 µm to sufficiently cover first lithium composite oxide [0024, 0029] so a size of 2.5 µm would have been obvious to a person of ordinary skill in the art) and wherein the mixture comprises 10% to 50% by weight of lithium metal phosphate (20% weight ratio of LiFePO4 [0058]); 
(b) coating the mixture of step (a) on to a metal foil (prepared cathode slurry is coated on an aluminum current collector [0058]); and 
(c) removing the solvent to form the cathode (slurry containing solvent is dried [0037, 0058] to fabricate cathode [0037, 0058]).
Because the D50 particle size is 0.5 to 5 µm [0058], and a size of 2.5 µm is sufficient for covering the first lithium composite oxide [0024], selecting within this range for a D50 range of 0.5 to 3.5 µm to 
Park discloses that the first lithium-containing metal composite oxide is non-limiting and may be LiMO2 where M = Co, Mn, Ni, or Ni1/3Co1/3Mn1/3 [0021]. However, Park is silent to the claimed formula wherein (2-x-y-z) is from 0.5 to 0.7. 
	Kageura discloses a battery positive electrode comprising a lithium mixed metal oxide [Abstract]. The lithium mixed metal oxide is represented by formula Liz(Ni1-(x+y)MnxMy)O2 [0016], wherein M = Co [0016, 0017], and the variables overlap with the claimed formula such that y is less than 0.7 and may be equal to 0.5 [0016, 0017]. This formula enhances the battery capacity and suppresses gas generation and water reaction [0016, 0017, 0102]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the non-limiting lithium composite oxide cathode material of Park with the cathode material formula of Kageura in order to enhance the battery capacity and suppress gas generation and water reaction [0016, 0017, 0102].  
Park discloses that the material may be coated with a carbon material [0020, 0030]. Kageura discloses that the electrode mixture includes a carbonaceous electrically conductive material [0010] such as carbon nanotubes or carbon nanofibers [0031]. However, neither Park nor Kageura discloses a coating density that is 40-85% of theoretical density. 
Akikusa discloses a positive electrode active material made of any one of LiFePO4 and Li(MnxNiyCoz)O2 [0012]. The electrode mixture is mixed and bonded with carbon nanofibers such that the density is set and that the porosity of the electrode film coated on the electrode foil [0015] is set to a small value of 10 to 30% [0015] such as 25 or 29% [Table 3], which corresponds to % theoretical densities of 70 to 90% such as 75 or 71% (inverse 100% relationship of % theoretical density and porosity % noted on page 12, lines 15-17 of the Specification). This % porosity and corresponding % theoretical density provides a densified electrical network that provides excellent conductivity and improved battery performance [0015]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the positive electrode of Park with the % theoretical density of Akikusa 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the positive electrode material of Kageura with the % theoretical density of Akikusa in order to provide a densified electrical network that provides excellent conductivity and improved battery performance [0015].
	Considering Claim 2, Park discloses carbon-coated LiFePO4 secondary particles [0058], wherein the D50 particle size is 0.5 to 5 µm [0058]. Because Park teaches that the size may be 2.5 µm to sufficiently cover first lithium composite oxide [0024, 0029], a size of approximately 2.5 µm at a volume fraction of at least 20% would have been obvious to a person of ordinary skill in the art.
	Considering Claim 3, Park discloses carbon-coated LiFePO4 secondary particles [0058], wherein the D50 particle size is 0.5 to 5 µm [0058]. Because Park teaches that the size may be 2.5 µm to sufficiently cover first lithium composite oxide [0024, 0029], a size of approximately 2.5 µm at a volume fraction of at least 50% would have been obvious to a person of ordinary skill in the art.
	Considering Claim 8, Park discloses a first of lithium metal phosphates having a volume fraction of secondary particles having a size of 0.1 to 3 micrometers that is at least 20% (mixture of lithium metal phosphates [0021], carbon-coated LiFePO4 secondary particles [0058], size may be 2.5 µm to sufficiently cover first lithium composite oxide [0024, 0029] so a size of 2.5 µm at 20% fraction would have been obvious to a person of ordinary skill in the art), and the second of said lithium metal phosphates having a volume fraction of particles having a size of 0.1 to 3 micrometers that is 0% (carbon-coated LiFePO4 secondary particles [0058], D50 particle size 0.5 to 5 µm [0058], so portion of particles are outside range of 0.1 to 3 micrometers), and wherein the mixture of lithium metal phosphates has a collective volume fraction of secondary particles having a size of 0.1 to 3 micrometers that is at least 20%, based on the total content of the lithium metal phosphate (because Park teaches that the size may be 2.5 µm to sufficiently cover first lithium composite oxide [0024, 0029], a size of approximately 2.5 µm at a volume fraction of at least 20% would have been obvious to a person of ordinary skill in the art). 
	Considering Claim 9, the claimed invention demonstrates that a lithium metal phosphate within the claimed size range will pass a nail penetration test in a pouch cell without generating fire or smoke, 
Considering Claim 10, Park discloses a cathode material (cathode material [0037]) comprising a mixture of lithium metal oxide and lithium metal phosphate in a solvent (LiCoO2 and LiFePO4 are mixed in NMP to prepare cathode slurry [0058]), wherein the lithium metal phosphate has a volume fraction of secondary particles having a size of 0.1 to 3 micrometers that is from 5 to 100%, based on the total content of the lithium metal phosphate, (carbon-coated LiFePO4 secondary particles [0058], D50 particle size 0.5 to 5 µm [0058], size may be 2.5 µm to sufficiently cover first lithium composite oxide [0024, 0029] so a size of 2.5 µm would have been obvious to a person of ordinary skill in the art) and wherein the mixture comprises 10% to 50% by weight of lithium metal phosphate (20% weight ratio of LiFePO4 [0058]).
Because the D50 particle size is 0.5 to 5 µm [0058], and a size of 2.5 µm is sufficient for covering the first lithium composite oxide [0024], selecting within this range for a D50 range of 0.5 to 3.5 µm to achieve the expected result of covering the first lithium composite oxide would have been obvious to a person of ordinary skill in the art. 
Park discloses that the first lithium-containing metal composite oxide is non-limiting and may be LiMO2 where M = Co, Mn, Ni, or Ni1/3Co1/3Mn1/3 [0021]. However, Park is silent to the claimed formula wherein (2-x-y-z) is from 0.5 to 0.7. 
	Kageura discloses a battery positive electrode comprising a lithium mixed metal oxide [Abstract]. The lithium mixed metal oxide is represented by formula Liz(Ni1-(x+y)MnxMy)O2 [0016], wherein M = Co [0016, 0017], and the variables overlap with the claimed formula such that y is less than 0.7 and may be equal to 0.5 [0016, 0017]. This formula enhances the battery capacity and suppresses gas generation and water reaction [0016, 0017, 0102]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the non-limiting lithium composite oxide cathode material of Park with 
Park discloses that the material may be coated with a carbon material [0020, 0030], and that the cathode material is coated on an aluminum current collector [0058]. Kageura discloses that the electrode mixture includes a carbonaceous electrically conductive material [0010] such as carbon nanotubes or carbon nanofibers [0031]. However, neither Park nor Kageura discloses a coating density that is 40-85% of theoretical density. 
Akikusa discloses a positive electrode active material made of any one of LiFePO4 and Li(MnxNiyCoz)O2 [0012]. The electrode mixture is mixed and bonded with carbon nanofibers such that the density is set and that the porosity of the electrode film coated on the electrode foil [0015] is set to a small value of 10 to 30% [0015] such as 25 or 29% [Table 3], which corresponds to % theoretical densities of 70 to 90% such as 75 or 71% (inverse 100% relationship of % theoretical density and porosity % noted on page 12, lines 15-17 of the Specification). This % porosity and corresponding % theoretical density provides a densified electrical network that provides excellent conductivity and improved battery performance [0015]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the positive electrode of Park with the % theoretical density of Akikusa in order to provide a densified electrical network that provides excellent conductivity and improved battery performance [0015].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the positive electrode material of Kageura with the % theoretical density of Akikusa in order to provide a densified electrical network that provides excellent conductivity and improved battery performance [0015].
	Considering Claim 11, Park discloses carbon-coated LiFePO4 secondary particles [0058], wherein the D50 particle size is 0.5 to 5 µm [0058]. Because Park teaches that the size may be 2.5 µm to sufficiently cover first lithium composite oxide [0024, 0029], a size of approximately 2.5 µm at a volume fraction of at least 20% would have been obvious to a person of ordinary skill in the art.
Considering Claim 12, Park discloses carbon-coated LiFePO4 secondary particles [0058], wherein the D50 particle size is 0.5 to 5 µm [0058]. Because Park teaches that the size may be 2.5 µm to sufficiently cover first lithium composite oxide [0024, 0029], a size of approximately 2.5 µm at a volume fraction of at least 50% would have been obvious to a person of ordinary skill in the art.
	Considering Claim 18, Park discloses a first of lithium metal phosphates having a volume fraction of secondary particles having a size of 0.1 to 3 micrometers that is at least 20% (mixture of lithium metal phosphates [0021], carbon-coated LiFePO4 secondary particles [0058], size may be 2.5 µm to sufficiently cover first lithium composite oxide [0024, 0029] so a size of 2.5 µm at 20% fraction would have been obvious to a person of ordinary skill in the art), and the second of said lithium metal phosphates having a volume fraction of particles having a size of 0.1 to 3 micrometers that is 0% (carbon-coated LiFePO4 secondary particles [0058], D50 particle size 0.5 to 5 µm [0058], so portion of particles are outside range of 0.1 to 3 micrometers), and wherein the mixture of lithium metal phosphates has a collective volume fraction of secondary particles having a size of 0.1 to 3 micrometers that is at least 20%, based on the total content of the lithium metal phosphate (because Park teaches that the size may be 2.5 µm to sufficiently cover first lithium composite oxide [0024, 0029], a size of approximately 2.5 µm at a volume fraction of at least 20% would have been obvious to a person of ordinary skill in the art).	
Considering Claim 19, Park discloses a cathode (cathode [0037]) comprised of a metal foil having a first face and a second face and cathode material coated on at least one face of the foil (aluminum current collector provided [0057] with surfaces [0061], cathode material coated on face of current collector [0057, 0037]), the cathode material being comprised of a mixture of lithium metal oxide and lithium metal phosphate in a solvent (LiCoO2 and LiFePO4 are mixed in NMP to prepare cathode slurry [0058]), wherein the lithium metal phosphate has a volume fraction of secondary particles having a size of 0.1 to 3 micrometers that is from 5 to 100%, based on the total content of the lithium metal phosphate, (carbon-coated LiFePO4 secondary particles [0058], D50 particle size 0.5 to 5 µm [0058], size may be 2.5 µm to sufficiently cover first lithium composite oxide [0024, 0029] so a size of 2.5 µm would have been obvious to a person of ordinary skill in the art) and wherein the mixture comprises 10% to 50% by weight of lithium metal phosphate (20% weight ratio of LiFePO4 [0058]).
50 particle size is 0.5 to 5 µm [0058], and a size of 2.5 µm is sufficient for covering the first lithium composite oxide [0024], selecting within this range for a D50 range of 0.5 to 3.5 µm to achieve the expected result of covering the first lithium composite oxide would have been obvious to a person of ordinary skill in the art. 
Park discloses that the first lithium-containing metal composite oxide is non-limiting and may be LiMO2 where M = Co, Mn, Ni, or Ni1/3Co1/3Mn1/3 [0021]. However, Park is silent to the claimed formula wherein (2-x-y-z) is from 0.5 to 0.7. 
	Kageura discloses a battery positive electrode comprising a lithium mixed metal oxide [Abstract]. The lithium mixed metal oxide is represented by formula Liz(Ni1-(x+y)MnxMy)O2 [0016], wherein M = Co [0016, 0017], and the variables overlap with the claimed formula such that y is less than 0.7 and may be equal to 0.5 [0016, 0017]. This formula enhances the battery capacity and suppresses gas generation and water reaction [0016, 0017, 0102]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the non-limiting lithium composite oxide cathode material of Park with the cathode material formula of Kageura in order to enhance the battery capacity and suppress gas generation and water reaction [0016, 0017, 0102].
Park discloses that the material may be coated with a carbon material [0020, 0030]. Kageura discloses that the electrode mixture includes a carbonaceous electrically conductive material [0010] such as carbon nanotubes or carbon nanofibers [0031]. However, neither Park nor Kageura discloses a coating density that is 40-85% of theoretical density. 
Akikusa discloses a positive electrode active material made of any one of LiFePO4 and Li(MnxNiyCoz)O2 [0012]. The electrode mixture is mixed and bonded with carbon nanofibers such that the density is set and that the porosity of the electrode film coated on the electrode foil [0015] is set to a small value of 10 to 30% [0015] such as 25 or 29% [Table 3], which corresponds to % theoretical densities of 70 to 90% such as 75 or 71% (inverse 100% relationship of % theoretical density and porosity % noted on page 12, lines 15-17 of the Specification). This % porosity and corresponding % theoretical density provides a densified electrical network that provides excellent conductivity and improved battery performance [0015]. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the positive electrode material of Kageura with the % theoretical density of Akikusa in order to provide a densified electrical network that provides excellent conductivity and improved battery performance [0015].
Considering Claim 22, Park discloses a lithium ion battery comprising the cathode material of claim 1 (secondary lithium ion battery [0001]). 
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (PGPub 2010/0112445) and further in view of Kageura (PGPub 2012/0315530), Akikusa et al. (PGPub 2015/0118555), and Fujii et al. (PGPub 2011/0223482).
Considering Claims 5 and 15, Park discloses a material of LiFePO4 and other compounds that are also able to increase the battery safety [0021]. However, Park does not specifically disclose a material of Formula (I). 
Fujii discloses a cathode mixture of lithium manganese iron phosphate and lithium nickel manganese cobalt composite oxide [Abstract]. A mixture of such materials, including LiMn0.8Fe0.2PO4, improves a lithium secondary battery’s initial coulombic efficiency [0050, Table 2] while maintaining the lithium secondary battery safety [0018]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the cathode and method of making the cathode of Park with the lithium manganese iron phosphate mixture of Fujii in order to improve a lithium secondary battery’s initial coulombic efficiency [0050, Table 2] while maintaining the lithium secondary battery safety [0018].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725